DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/03/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
	Claim Status
Claim 1 has been amended; support for claim 1 is found in [0037].
Claims 11-37 has been withdrawn in view of the restriction.
Claims 1-10 are currently pending and have been examined on the merits in this office action. An updated rejection in view of the arguments and amendments is presented below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Beer (GB 2527584- US Equivalence US 20180212262) in view of Maly et al. (US 20050287402-hereinafter Maly).

Regarding claim 1, De Beer teaches verifying stable operating conditions for the fuel cell (De Beer [0049] a state is achieved before injecting a signal to measure the voltage/ current response correlating to a first stable state);
measuring a current output by the fuel cell and recording a first current value (De Beer [0049] the system measures the voltage/current response meaning the voltage/ current is measured before and after the disturbance);
measuring a voltage across the fuel cell and recording a first voltage value (De Beer [0049] the system measures the voltage/current response meaning the voltage/ current is measured before and after the disturbance);
perturbing the current output from the fuel cell (De Beer [0049] injecting a broad band signal into the cell then measuring the response to calculate the impedance; the broad band signal is viewed as the disturbance);
verifying the current output by the fuel cell and the voltage across the fuel cell have stabilized following the perturbing of the current (De Beer [0049] measure the response at the different level meaning a second stabilized state would have been achieved for the response to be accurate);
measuring the current output by the fuel cell and recording a second current value (De Beer [0049] measuring the voltage/current response before and after the disturbance);
measuring the voltage across the fuel cell and recording a second voltage value (De Beer [0049] measuring the voltage/current response before and after the disturbance);
and determining ECI of the fuel cell by dividing the difference between the first voltage value and second voltage value by the difference between the first current value and the second current value (De Beer [0049] the impedance is then calculated using the differences in the voltage and current values; The calculation is common knowledge to a skilled artisan as this is a simple equation relating impedance, voltage, and current);
De Beer fails to teach wherein the impedance is an indicator for the hydration state of the fuel cell and wherein the current output and the voltage are considered stable when the measure results are not fluctuating by more than a predetermined amount. The impedance being related to the hydration state of the fuel cell is common knowledge in the art.

Maly discloses a fuel cell relating to monitoring the impedance of the fuel cell stack. Maly teaches wherein the determined impedance is correlated to a hydration state of the fuel cell stack (Maly Abstract). Maly teaches that proper hydration levels are needed to allow for sufficient ion-conductivity through the membrane electrolyte (Maly [0005]). Maly further shows the current output and voltage being within a specified range and comprising a substantially constant DC value (Maly Figure 3 [0034-0035]). 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to correlate the impedance of De Beer as an indicator for the hydration state of the fuel cell as taught by Maly as the hydration state allows for sufficient ion-conductivity through the membrane electrolyte. De Beer does not explicitly correlate the impedance to the hydration state but this is common knowledge in the field as shown by Maly. Additionally, it would have been obvious to a skilled artisan that the current output and voltage of De Beer are oscillating within a predetermined range and considered stable as taught by Maly to measure more accurate reading for the voltage and current in determining the impedance of the fuel cell. 

Regarding claim 2, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches repeating the steps of the method during operation of the fuel cell to monitor the hydration state of the fuel cell over time (De Beer [0005] the state of health and the system is continuously monitored in order to detect problems resulting in the fuel cell; The continuous monitoring of the state of health would be repeating the method steps over time to ensure the fuel cell is working properly).

Regarding claim 3, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches wherein the operating conditions include a cathode flow rate through the fuel cell, an anode flow rate through the fuel cell (De Beer [0005] and [0074] Cathode and anode flow rates were monitored and were constant/ stable), a temperature of the fuel cell (De Beer [0074-0075] temperature was varied within a range and would be considered stable in this range), the current output by the fuel cell, and the voltage across the fuel cell (De Beer [0049] the current and voltage was measure before and after the disturbance; measurements would be taken once stability is achieved). A skilled artisan would recognize that these operating conditions are common for a fuel cell and would be obvious to include/monitor these operating conditions.


Regarding claim 6, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches wherein the ECI is a direct current impedance (De Beer [0047] direct current (DC) and then impedance is calculated).

Regarding claim 10, modified De Beer teaches all of the claim limitations of claim 1 above. De Beer further teaches wherein the fuel cell is one of a plurality of fuel cells making up a fuel cell stack (De Beer [0054] stacks of cells are used or [0003] larger systems may require a number of stacks connected to produce the acceptable voltage level needed). A skilled artisan would be able to adjust the number of cells/ stacks for the intended purpose.


Claims 4-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over De Beer (GB 2527584- US Equivalence US 20180212262) in view of Maly et al. (US 20050287402-hereinafter Maly) as applied to claim 1 above, and further in view of Kawabuchi (WO 2018131071- US Equivalence: US 20190341638 used for citations).

Regarding claim 4, modified De Beer teaches all of the claim limitations of claim 1. De Beer fails to teach wherein verifying the operating conditions are stable includes verifying that a flow through the cathode is fluctuating less than or equal to about 7%, that an anode fuel pressure is fluctuating less than or equal to about 10%, that a fuel cell stack temperature is fluctuating less than or equal to about 0.2%, that the current output by the fuel cell is fluctuating less than or equal to about 5%, and that the voltage across the fuel cell is fluctuating less than or equal to about 1%.

	Kawabuchi discloses a control method for a fuel cell system. Kawabuchi teaches wherein a controller (Kawabuchi controller 80) receives signals from sensors relating to the operating conditions and are able to adjust and control the operation of the whole system (Kawabuchi [0060-0063]). The controller has specific systems (Kawabuchi [0060-0063]) that enable for input/output interface control such that the operating conditions can be held within the fluctuating percentages. A skilled artisan could arbitrarily pick a tolerance threshold for each of the operating conditions that can be controlled and maintained by the controller to verify the fluctuations within the range.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the control system controller of Kawabuchi into De Beer’s fuel cell such that the controller can measure and adjust the operating conditions within a given tolerance. A skilled artisan would recognize that the tolerance levels can be set to different ranges as determined by the operator and would not take any ingenuity to set the different tolerance levels. 

Regarding claim 5, modified De Beer teaches all of the claim limitations of claim 1. De Beer teaches wherein a broad band signal is injected to change the current and voltage, but fails to teach wherein perturbing the output from the fuel cell includes commanding a DC/DC converter connected to the fuel cell to change the current output of the fuel cell.

Kawabuchi discloses a control method for a fuel cell system. Kawabuchi teaches wherein the controller 80 controls the various valves and injectors and performs a control on each actuator for the DC/DC converter based on the signals from the sensors (Kawabuchi [0063]). The DC/DC converter is electrically connected to the fuel cell stack and is configured to boost an output voltage and current (Kawabuchi [0055-0059]). The change in the voltage and current can then be used to measure the impedance for the fuel cell.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add in the DC/DC converter of Kawabuchi into De Beer’s fuel cell such that the converter receives signals from a controller to increase the voltage/ current of the fuel cell so that the impedance is calculated and the hydration state of the fuel cell is known. The DC/DC converter can be configured to apply the disturbance that eventually calculates the impedance and shows the overall hydration state of the cell.


Regarding claim 7, modified De Beer teaches all of the claim limitations of claim 1. De Beer teaches that the impedance can be done across a range of frequencies (De Beer 0048]) but fails to teach of a single frequency.

Kawabuchi discloses a control method for a fuel cell system. Kawabuchi teaches that the impedance is measured corresponding to a voltage and current at a predetermined frequency (Kawabuchi [0060]). Kawabuchi does teach that a plurality of frequencies can be used (Kawabuchi [0084]). The impedance can be calculated at a single frequency or a plurality of frequencies.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify De Beer’s method of determining an impedance to incorporate Kawabuchi’s teaching of a single frequency used such that the calculated impedance is a single frequency impedance. This could have been realized by De Beer by picking a single frequency within the range instead of using multiple frequencies.

Regarding claim 8, modified De Beer teaches all of the claim limitations of claim 7. De Beer further teaches that a 1000 Hz frequency can be used (De Beer [0016]; 1000 Hz is within the given range). Due to the modification of claim 7, a single frequency can be used instead of a plurality of frequencies to make the impedance a single frequency impedance.

Regarding claim 9, modified De Beer teaches all of the claim limitations of claim 7. De Beer further teaches wherein an envelope and a phase of the single-frequency ECI for the fuel cell is measured using an analog circuit connected to the fuel cell (De Beer [0052] and [0068] an analogue output 118/analogue input 120 is connected to the current regulator of the fuel cell and can calculate the phase vectors of the broad band signal).


Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. Applicant argues the amended claims overcome the prior rejection of record because (a) De Beer fails to teach verifying the current and voltage outputs are stable within a predetermined range. 
This argument is not persuasive in view of the updated rejection as Maly teaches wherein the voltage and the current oscillate between different ranges when used to calculate the impedance. Stable conditions for the voltage and current are required to achieve an accurate impedance for the system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0295302 A1- discloses a fuel cell monitoring device with current detection section, voltage detection section, a signal superposing section, an impedance calculation section and a diffusion resistance detection section. The monitoring device measures the voltage and current after superimposing different signals to calculate the impedance.
CN 106104881 A, as cited in the IDS- discloses a fuel cell system that is designed at adjusting flow rates of the anode and cathode to control wetting of the fuel cell and further relates impedance to wetting level of the fuel cell.
JP 2018014287 A, as cited in the IDS- discloses a fuel cell system and control method of a fuel cell system wherein the impedance is calculated by the changes in the voltage and current at steady state conditions [0209].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727